NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               MICHAEL GABRIEL DARRAGH, Appellant.

                             No. 1 CA-CR 21-0453
                               FILED 9-13-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-142512-001
              The Honorable Frank W. Moskowitz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann joined.
                           STATE v. DARRAGH
                           Decision of the Court

P A T O N, Judge:

¶1            In accordance with Anders v. California, 386 U.S. 738 (1967) and
State v. Leon, 104 Ariz. 297 (1969), Michael Gabriel Darragh appeals his
conviction for burglary in the second degree. Darragh’s counsel searched
the record and found no arguable, non-frivolous question of law. See
Anders, 386 U.S. at 744. Darragh did not file a supplemental brief but asked
his counsel to address two issues: (1) insufficient evidence to support his
conviction, and (2) corruption of defense counsel, prosecution, judge, and
jury. We view the record in the light most favorable to sustaining the
conviction and resolve all reasonable inferences against Darragh. See State
v. Guerra, 161 Ariz. 289, 293 (1989). After reviewing the record, we find no
error and reject the two arguments Darragh raised through counsel. We
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           In September 2017, police responded to a call about a man in
his mid-30s, walking across a golf course carrying two television screens.
Police stopped Darragh, who matched this description, and discovered a
television remote, car keys, headphones, a Nintendo game system, a
wristwatch, and a lighter, in his pockets. Officers ran Darragh’s driver’s
license and discovered that his previous address was in the vicinity of the
golf course. Police went to Darragh’s formerly listed address and found
“obvious clues” the house had been burglarized, such as an entertainment
room with no television and hanging power cords indicating the television
was removed. Police then contacted the owner of the home, Darragh’s
mother, who told them her son did not have permission to enter the house
or remove the items.

¶3           The grand jury indicted Darragh on one count of burglary in
the second degree, a class three felony. Darragh underwent four mental
competency evaluations and was found competent to stand trial each time.
See Ariz. R. Crim. P. 11. Following a three-day trial, the jury convicted
Darragh of burglary in the second degree. The State proved two historical
prior felony convictions, and the court sentenced Darragh to a partially
mitigated term of 7.5 years in prison with credit for 1,444 days served.

¶4             Darragh’s attorney filed a late notice of appeal, and this court
stayed that appeal to allow Darragh to file a motion for post-conviction
relief under Arizona Rule of Criminal Procedure 32.1(f), which permits the
superior court to extend the appeal deadline when a defendant’s failure to
file a timely notice of appeal was due to no fault of his own. The superior


                                      2
                           STATE v. DARRAGH
                           Decision of the Court

court granted Darragh’s motion for post-conviction relief and extended the
deadline for filing a notice of appeal. This appeal ensued. We have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1), 13-4033(A)(1).

                               DISCUSSION

¶5            The record contains sufficient evidence from which the jury
could determine beyond a reasonable doubt that Darragh was guilty of
burglary in the second degree. Darragh’s mother testified that she owned
the items police recovered from Darragh and he did not have permission to
enter her home and take the items. The record also reflects that (1) all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure, (2) Darragh was represented by counsel at all stages of
the proceeding, and (3) Darragh was present at all critical stages. See State
v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel); see State v. Bohn, 116
Ariz. 500, 503 (1997) (right to be present at critical stages).

¶6            The jury was made up of eight properly instructed jurors. See
A.R.S. § 21-102(B) (jury requirements). Darragh spoke during sentencing
and the court stated the factors it considered before imposing a sentence
within the statutory limit. See A.R.S. § 13-703; see also Ariz. R. Crim. P.
26.10(b)(1) (defendant’s right to address the court at sentencing).

                              CONCLUSION

¶7            We have reviewed the entire record for arguable issues of law
and find none. We thus affirm Darragh’s conviction and sentence. See Leon,
104 Ariz. at 300-01.

¶8             Defense counsel’s obligations pertaining to Darragh’s
representation in this appeal have ended. Counsel must only inform
Darragh of the outcome of this appeal and his future options, unless, upon
review, counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Darragh will have thirty days from the date of this decision
to proceed, if he desires, with a pro per motion for reconsideration or
petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA 3